DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C and DD in the reply filed on March 8, 2022 is acknowledged.
Claims 3 and 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.  It is noted, claim 6 is withdrawn as it is dependent upon withdrawn claim 3.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 205a (“proximal end surface”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other potion" in lines 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 2 recites “wherein a proximal-end-side of the opening of the suction pipe is connected to a gap” which is unclear how any component can be connected to a gap, which by definition is an empty space, and thus nothing can be physically connected to an empty space?  Appropriate clarification and correction is required.  
Claim 5 is rejected as being necessarily dependent upon claim 2.  
Claims 4-5 recite “wherein a distal-end-side opening of the treatment tool insertion pipe line is provided in the extending part, and is provided nearer to a proximal end side than the distal-end-side opening of the suction pipe line” which is unclear in view of the specification and elected Figure 12, as the distal-end-side opening 214a of the treatment tool insertion pipe line 207 does not appear to be “nearer to the proximal end side than the distal-end-side opening 204 (not labeled) of the suction pipe”.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009/118891 to Takashi.
In regard to claims 1 and 20, Takashi discloses an endoscope aid 1 attachably and detachably attached to a treatment tool insertion channel of an endoscope 30, the endoscope aid comprising: a flexible tubular member 2 longer than a total length of the treatment tool insertion channel 34, wherein the tubular member has a treatment tool 
In regard to claim 2, Takashi discloses an endoscope aid, wherein a suction tube of the endoscope joins the treatment tool insertion channel (See para 0041), wherein the other portion excluding the distal end part of the tubular member is a smaller-diameter part thinner than the distal end part, and wherein a proximal-end-side opening of the suction pipe line is connected to a gap formed between an inner peripheral surface of the treatment tool insertion channel and an outer peripheral surface of the smaller-diameter part (See Figs. 5 and 7 and para 0027).
Claim(s) 1-2, 4-5 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0358088 to Miyamoto et al.  
In regard to claims 1 and 20, Miyamoto et al. disclose an endoscope aid 2 attachably and detachably attached to a treatment tool insertion channel of an 
In regard to claim 2, Miyamoto et al. disclose an endoscope aid, wherein a suction tube of the endoscope joins the treatment tool insertion channel wherein the other portion excluding the distal end part of the tubular member is a smaller-diameter part thinner than the distal end part, and wherein a proximal-end-side opening of the suction pipe line is connected to a gap formed between an inner peripheral surface of the treatment tool insertion channel and an outer peripheral surface of the smaller-diameter part (See Figs. 31-34 and 67).
In regard to claims 4-5, Miyamoto et al. disclose an endoscope aid, wherein a distal-end-side opening of the treatment tool insertion pipe line is provided in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/25/2022